DETAILED ACTION
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art is cited Igrashi. Igrashi does not teach the limitations in the amendment. The Applicant’s argument on page 3, first paragraph of the remarks “In accordance with Applicant’s invention, the process depends on the ratio of the mass flow rate of 1 ,4BD to the weight of ytterbium oxide (W/F). Such ratio makes it possible for the single step production process. For example, under experimental conditions of W/F using Yb203 disclosed in Igarashi configured as 0.05-0.2 gh cm°3, it roughly equals 0.05-0.2 h as density of 1,4-butandiol to about 1 g/cm}. These values are significantly lower than the W/F settings of Applicant’s Examples 1-4~1-5, 2-3~2-4, which show high conversion of 1,4BD, and high selectivity to 1,3-butandiene, as described in the specification.” And on page 4, 2nd paragraph: “Igarashi only shows experimental results of 1,4-butanediol dehydration using Yb2O3 as an active component, which leads about 30-40% of conversion of 1,4BD, and 70-80 % selectivity to 3-buten-1-ol. Of significance is that these experimental results do not show any reactivity characteristic features of Yb2O3 as an active component for dehydration of 3-buten-1-ol.” 
Therefore, Igarashi does not disclose the distinguishing features of amended claims 5 and 7. Igarashi further does not teach the ratio of active component weight of the catalyst to a supply flow rate of the 3-buten-1-ol (W/F) is 0.56 or more as in claim 9.
Newly cited prior art Richard et al. 10322,978 teaches a process of producing 1,3 butadiene from 1,4-butandiol with a molar flow rate of diol with a catalyst mol between 0.05 and 25 h-1 (column 1 lines 40-45). Thus, Richard does not explicitly teach or suggest the ratio of active component weight of the catalyst to a supply flow rate of the 3-buten-1-ol (W/F) is 0.56 or a ratio of active component weight of the catalyst to a supply flow rate of the 1,4-butanediol (W/F) is to achieve at least 96% conversion of 1,4-butanediol and at least 19% selectivity for 1,3-butadiene. However, Richard appears to teach a two-step process of esterification and then pyrolysis to produce butadiene. Richard does not disclose using Yb2O3 as an active component catalyst and instead indicates that any catalyst can be used. Thus, Richard does not recognize the advantage of the Applicant’s inventive concept of the ratio of active component weight of the catalyst to a supply flow rate of the 3-buten-1-ol (W/F) is 0.56 or a ratio of active component weight of the catalyst to a supply flow rate of the 1,4-butanediol (W/F) is to achieve at least 96% conversion of 1,4-butanediol and at least 19% selectivity for 1,3-butadiene.
The Applicant’s have unexpectedly found that, the conversion rate of 1,4BDO also increased by increasing W/F (by increasing a filling amount of the ytterbium oxide in the reactor), and 100% of 1,4BDO was changed to other substances at W/F of 1.13 h or more.  In addition, the selection rate of BD also increased by increasing W/F, and a high selection rate of 96% or more was obtained ([0070], Table 2, Example 2-3). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772